Title: To Benjamin Franklin from William Carmichael, 30 March[–1 April 1781]
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir,Madrid 30th. March[–April 1], 1781.
I am this moment informed that an express to Mr. Cabarus whom I took the Liberty of introducing to your Notice leaves this for Paris in less than an hour. I seize the Opportunity to give you an Acct. of our present critical Situation.
You will recollect that I have mentioned more than once the promise of the Court to furnish as far as three Millions of Reals for the Payment of our Bills and to supply us with some cloathing for the use of our Army of this Sum 49,880 Dollars, making 997,760 reals have been paid.— Part of the clothing is Shipped & the Money for the Residue being demanded by the Commissioners appointed at Cadiz for the Sale of this & other Articles taken by the combined Fleet last Summer, before they would permit Mr Harrison our Agent to embark it, Mr. Jay applied to the Court for the Ballance due on that Acct. & at the same time for money to discharge the Bills payable next Month after some Delay, He received an Order for the former, but was told peremptorily that the Court could not furnish the Residue of the 3. Millions in less than six Months & was informed for the first time that the Money for the cloathing was included in the first mentioned Sum. Judge of our Distress of Mind since receiving this Answer. Mr. Jay first Idea was to adress himself to your Excellency & pray the intervention of the french Court to rescue the Credit of America from Impending Ruin— He communicated his Intentions to the Ct. De Montmorin who judged it best first to employ his good offices for us with the Ct. de Florida Blanca— That Minister assured him of the inability of the Court to supply the Sum in Question, but appeared disposed to become responsible for the repayment in a few Months, if we could find any Persons to make the Advance necessary, I had recourse to the associates of Mr. Gabarus with Mr. Jay Approbation, who seemed willing to furnish the Money provided the Minister of Finance would receive this as part of the Sum in Specie which they have engaged to furnish to the Court— I informed the Ct. De Montmorin of this Circumstance, who not content of his Application to the Minister had the goodness to speak to the Marquis d’Yranda whose friendship to us, and our Cause inclines him to befriend us. The Marquis whom Mr. Jay hath since seen hath justified the opinion I always entertained of him— But before any final Arrangements can be taken it is necessary that the Ct. de Montmorin should once more see the Ct. de F. Blanca—we expect his Answer this Evening, this takes time & it will not be in Mr. Jay’s Power to dispatch his Express until to morow at soonest, by which the Marquis d’Yranda will write probably to Mr. Grand if this arrangement takes place— The Amt. of all Bills accepted by Mr. Jay at 3 & 6. Months Sight is 264,258 Dollars & 15600 at two Months Sight. Mr. Jay will inclose you a more particular Acct.
Fearful that his Express may still be delayed, I take the Liberty of giving you this hasty Return, convinced that you will do all in your Power to save us from the cruel Mortification of seeing our Credit ruined here & likewise that of many innocent Individuals who have counted on the punctual Payment of these Bills— I make no doubt Colonel Laurence will join you effectually in this Business. I beg you to make him the proper compliments & Congratulations on my part & to believe me with much respect. Your Excellency’s most obliged & most Humble Servant
(signed) W. Carmichael
1st. April


P.S. Finding that the Express by which I intended to send this Letter was to go first to the Pardo, I judged it best to defer making use of that Conveyance. You will find by Mr. Jay’s Letters & the paper it incloses that our Situation for a Month at least is rendered more agreable, it depends upon you or rather on your Court to render it still more so— The Spanish Fleet had not got into Cadiz the 27th. ulo. Its return depends on the Weather & Winds which have been unfavorable since the 23d. when it was in view of Port. A Vessel has arrived at Cadiz which left Cambridge in Maryland the 10th. of Feby. & the Capes the 18th. Arnold was Still in Virginia—the Capt says cut off from a Communication with his Ships by a superior Force of Militia.
He also asserts that he saw two Days before his Departure a hand Bill containing a Relation of an Action in the borders of N. & S. Carolina in which our Troops were victorious & the Enemy lost 900 Men killed wounded & Prisoners & 30 Waggons.
His Excelly. Dr. Franklin.

